Citation Nr: 0427240	
Decision Date: 09/20/04    Archive Date: 10/07/04

DOCKET NO.  02-16 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ear hearing loss disability.  

2.  Entitlement to service connection for a right ear hearing 
loss disability.  

3.  Entitlement to service connection for lameness.  

4.  Entitlement to service connection for breathing problems.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant had active duty for training from June 1960 to 
December 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  

In February 2003, a hearing was held before the undersigned 
Acting Veterans Law Judge, who is the Acting Board Member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  In October 1984, the RO denied service connection for a 
ruptured left eardrum or hearing loss.  The appellant was 
notified in November 1984 and did not appeal.  

3.  Evidence of record at the time of the October 1984 rating 
decision included the service medical records and the 
veteran's certified statement as to injury in service.  

4.  Evidence received since the October 1984 rating decision, 
includes lay statements, as well as private and VA medical 
records showing a hearing loss disability, without 
associating the disability with disease or injury during the 
appellant's active duty for training.  

5.  The evidence presented since the October 1984 rating 
decision is cumulative.  

6.  Any ear injury the appellant may have had during his 
active duty for training was transitory in nature and 
resolved without residual hearing loss disability.  

7.  The appellant's current hearing loss disability is not 
the result of disease or injury during his active duty for 
training.  

8.  Any lower extremity injury the appellant may have had 
during his active duty for training was transitory in nature 
and resolved without residual disability.  

9.  Any lameness the appellant may now have is not the result 
of disease or injury during his active duty for training.  

10.  Any respiratory symptoms the appellant may have 
experienced during his active duty for training were 
transitory in nature and resolved without residual 
disability.  

11.  Any breathing problems the appellant may now have are 
not the result of disease or injury during his active duty 
for training.  


CONCLUSIONS OF LAW

1.  The October 1984 rating decision is final.  Evidence 
received since the RO's 1984 decision is not new and material 
and the appellant's claim of entitlement to service 
connection for a left ear hearing loss disability is not 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.156, 20.1103 (2003).

2.  A right ear hearing loss disability was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

3.  Lameness was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  

4.  Breathing problems were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was done in this 
case with VCAA notices being sent in May 2001 and June 2001, 
before the initial unfavorable rating decision in May 2002.  

In Pelegrini, at 422, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters discloses that they 
complied with all the requirements as described by the Court.  
Particularly, the wording of the VCAA notice adequately 
informed the claimant that he should provide any evidence in 
his possession pertaining to the claim; that he should give 
VA everything he had pertaining to the claim.  

Moreover, the rating decision, statement of the case, and 
supplemental statement of the case, as well as the discussion 
and notice during February 2003 hearing, notified the 
appellant and his representative of the status of the 
evidence as it was developed and of the need for 
substantiating evidence from him.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the appellant 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  A Social Security Administration decision 
lists the medical records considered by that agency and those 
records have been obtained.  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  

Further, the appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

VCAA provides that when VA requests information or evidence 
from a claimant, if such information or evidence is not 
received by VA within one year of the request, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. §5103(b) (West 2002).  In the Veterans Benefits 
Act of 2003, Congress reinstated VA's authority to make 
decisions on all claims without waiting one year.  On May 16, 
2001, the RO sent the claimant a letter explaining what 
information and evidence is necessary to support this claim.  
He had until May 16, 2002, to make sure the RO received the 
information and evidence requested.

Criteria  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  Analysis of this provision discloses that there are 
three essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2003).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2003).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Reopened Claims  Review of the claims folder discloses a 
previous decision, in October 1984, by the RO on a claim for 
service connection for a ruptured left eardrum or hearing 
loss.  A timely appeal is not of record.  Decisions of the RO 
which are not appealed are final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2003).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

VCAA does not require the reopening of a claim that has been 
disallowed, except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f) (West 2002).  The May 2001 VCAA notice 
letter specifically notified the appellant that he had to 
submit new and material evidence to reopen the claim for 
service connection for the left ear hearing loss.  

The current claim was received in December 2000.  For claims 
received before August 29, 2001, new and material evidence 
means evidence not previously submitted to agency decision 
makers that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that this is a jurisdictional 
matter.  That is, no matter how the RO developed the claim, 
VA has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, 
whether the RO considered the issue or not, the first 
determination which the Board must make, is whether the 
appellant has submitted new and material evidence to reopen 
the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

The Federal Circuit has also held that according to the plain 
language of the regulation, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. 
Cir. 2001).  

With these factors in mind the Board has reviewed the record.  
In an October 1984 rating decision, the RO denied service 
connection for a ruptured left eardrum or hearing loss.  The 
evidence of record at that time included service medical 
records.  These showed normal hearing when the appellant was 
accepted for reserve service in December 1959.  The Court has 
established that 15/15 is normal.  Smith v. Derwinski, 2 Vet. 
App. 137, 140 (1992).  The ears and drums were also normal.  
The records do not document any injury or hearing loss during 
service.  When the appellant was examined for separation from 
active duty for training, in December 1960, his ears, drums, 
and hearing were normal.  On periodic examination for reserve 
service, in February 1965, the appellant had moderate 
whispered voice difficulty with the left ear.  Examination of 
the ears and drums was normal.  In his September 1984 claim, 
the appellant stated that he had a ruptured left eardrum in 
1960.  He certified that this information was true and 
complete to the best of his knowledge.  

Since the 1984 denial, the appellant has added statements to 
the record which are cumulative and redundant.  He has 
provided statements, and sworn testimony, to the effect that 
while firing a machine gun during training, he heard a 
strange sound and found that his ear drum had ruptured and 
was bleeding.  In a letter dated in September 2002, E.N. 
wrote that the appellant was in excellent health when he 
entered service in 1960 and had no problems related to his 
hearing.  In a written statement dated in October 2002, lay 
witness P.P. wrote that the appellant told her, upon 
returning from active duty for training, that his left ear 
bled while shooting machine guns and that it was hard to 
hear.  Also in October 2002, the appellant's wife reported 
that they had been married 28 years.  He had always been hard 
of hearing and had always told her that the problem 
originated in service when firing machine guns without 
protection.  

The record also contains a March 1999 letter from Robert G. 
Hunter, M.D.  It noted that the appellant worked in a loud 
shop and always had a lot of noise on the job.  Examination 
of his ears was clear, bilaterally.  An audiogram revealed a 
fairly steep high frequency neurosensory hearing loss which 
was equal bilaterally.  The April 2001 VA audiogram was 
consistent with that diagnosis.  

Analysis  When the claim was denied in 1984, there was 
competent evidence of injury in service and there was 
competent evidence of a current left ear hearing loss.  
However, the claim had to be denied because there was no 
evidence of a connection between the injury in service and 
the left ear hearing loss.  In fact, there was evidence 
against a connection, as the December 1960 separation 
examination showed the ears, drums and hearing to be normal.  
We find no significant change in the evidence.  

The appellant is competent to report what he actually 
experienced.  38 C.F.R. § 3.159(a)(2) (2003).  His sworn 
testimony during the recent hearing has the same probative 
weight as the 1984 statements which he certified were true 
and correct.  The lay witness statements are cumulative of 
the appellant's statement of injury in service.  

Since the 1984 denial, there is more evidence of a current 
hearing loss.  However, the left ear hearing loss was 
demonstrated in 1965, a little more than 4 years after the 
appellant completed his active duty for training.  So, this 
additional evidence of current disability is cumulative.  

In 1984, there was no competent medical evidence connecting 
the injury in service to a current disability.  There is 
still no competent medical evidence connecting a current 
disability to injury in service.  In this regard, the new 
evidence is against the claim, as Dr. Hunter connects the 
hearing loss to the appellant's noisy work environment.  

In summary the Board finds that evidence of injury during 
active duty for training is cumulative, evidence of current 
disability is cumulative, and there is no new and material 
evidence which would connect the injury in service to the 
current disability.  In the absence of new and material 
evidence, the claim cannot be reopened.  38 U.S.C.A. § 5108 
(West 2002).  

Right Ear  When the appellant was examined and accepted for 
reserve service in December 1959, the ears, drums and left 
and right ear hearing was normal at 15/15.  There is no 
competent evidence of a right ear injury or hearing loss in 
service.  When the appellant was examined for separation from 
active duty for training, in December 1960, his ears and 
drums were normal, and hearing in each ear was normal at 
15/15.  On periodic examination for reserve service, in 
February 1965, the appellant had moderate whispered voice 
difficulty with the left ear.  Examination of the ears and 
drums was normal.  Right ear hearing was normal at 15/15.  
These records show that the right ear was examined and that 
it and its hearing were consistently normal.  This is 
significant evidence against the claim.  

Thereafter, many years passed without competent evidence of a 
right ear hearing loss disability.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).   

The earliest competent evidence of a right ear hearing loss 
comes over 38 years after the appellant completed his active 
duty for training.  In his March 1999 letter, private 
physician, Robert G. Hunter, M.D., noted that the appellant 
worked in a loud shop and always had a lot of noise on the 
job.  Examination of his ears was clear, bilaterally.  An 
audiogram revealed a fairly steep high frequency neurosensory 
hearing loss which was equal bilaterally.  Subsequently, an 
April 2001 VA audiogram was consistent with that diagnosis.  

In February 2003, the appellant gave sworn testimony that his 
left ear bled while firing a machine gun in training.  He 
also submitted statements from other lay witnesses to the 
effect that he had a long-standing hearing loss.  

Analysis  There is simply no competent evidence which would 
connect the current right ear hearing loss to disease or 
injury while the appellant was serving on active duty for 
training.  The service department examination reports show 
normal ears, drums and right ear hearing.  This is evidence 
made by trained medical personnel at the time of service, so 
it has significant probative weight.  The passage of many 
years without any medically documented findings of hearing 
loss is also evidence against the claim.  See Maxson.  The 
lay witness recollections of the appellant having a long 
standing hearing loss do not distinguish left from right and 
recollection, many years after service, does not outweigh the 
actual records.  Also, the appellant's private physician, Dr. 
Hunter, connected the hearing loss to noise on the 
appellant's job.  This evidence from a medical professional 
weighs in against the claim with substantial probative value.  
Thus the evidence against service connection outweighs the 
evidence supporting service connection by a significant 
margin and establishes by a preponderance of evidence that 
the right ear hearing loss was not incurred in or aggravated 
by service.  

Lameness  The appellant asserts that he incurred lameness 
during his active duty for training, while leaping from a 
truck.  

The service medical records provide competent medical 
evidence against the claim.  The appellant's lower 
extremities were normal when he was examined for service in 
December 1959.  No injuries were documented in the service 
medical records.  His lower extremities were again found to 
be normal when he was examined for release from active duty 
for training, in December 1960.  On periodic reserve 
examination, in February 1965, over four years after the 
appellant finished his active duty for training, there was a 
report of his knee occasionally locking when fatigued.  There 
is no competent evidence linking the complaints of locking 
four years later to injury during active duty for training.  
It must be noted that there were no objective findings and on 
examination, the lower extremities were reported to be 
normal.  This evidence indicates that any lower extremity 
injury the appellant may have had while on active duty for 
training resolved by the time of his release from service, in 
December 1960, and remained asymptomatic for years after 
service.  

Thereafter, many years passed with out any medically 
documented lower extremity disability.  We again note Maxson.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  230 F.3d, at 
1333.  

In August 1997, the appellant was seen at the Cottonwood 
Family Practice, primarily for respiratory complaints.  There 
were no lower extremity complaints.  He exercised regularly.  
His extremities were normal.  When seen in December 1998, the 
appellant gave an extensive history which did not include any 
lower extremity injuries or symptoms.  Examination of the 
extremities showed them to be normal with no edema.  
Peripheral pulses were intact and equal, bilaterally.  There 
was good strength against resistance in the upper and lower 
extremities.  Reflexes were 3+ in the upper and lower 
extremities.  Subsequent notes through November 2000 showed 
the extremities to be normal.  

The appellant was seen for his respiratory problems, by 
Charles M. Rogers, M.D., in December 1998.  He told the 
doctor that he used to run approximately five miles per day 
and was last able to do that in 1980.  

In April 2000, the appellant saw Eric J. Berube, D.C., 
following an automobile accident.  The appellant recalled his 
knees being jammed into the dash.  There was a mild right 
knee contusion.  

Jeffery A. States, D.C., evaluated the appellant in July 
2000.  The appellant gave a history of being thrown from a 
motorcycle in 1960.  He reportedly landed on his knees and 
had some knee pain, which had resolved.  In January or 
February 1999, he had slipped and fallen on ice.  

VA clinical notes of May 2001 show the appellant reported 
that everything hurt.  He felt that he needed a wheelchair 
when he left home.  Later that month, he reported right knee 
swelling.  

VA clinical records of June 2001 show that the appellant was 
seen on June 12, 15 and 19 without lower extremity 
complaints.  On June 21, 2001, he reported falling out of his 
tub on June 9, 2001, and having terrible left knee pain.  It 
was described as sharp and constant and aggravated by 
standing.  There were no objective findings.  X-rays were 
normal.  In late July 2001, it was reported that the 
appellant had injured his left knee two weeks earlier.  It 
was warm and moderately swollen.  

In September 2001, VA X-rays of the right knee were 
unremarkable, but magnetic resonance imaging disclosed a torn 
medial meniscus.  

A VA consultation note, dated in July 2002, shows the 
appellant presented with severe right knee pain.  It was 
noted that he had a tear in the medial meniscus.  He was 
referred for arthroscopic surgery.  

In a lay statement dated in September 2002, E. N. verified 
that the appellant had no knee problems prior to his active 
duty for training.  In an October 2002 statement, the 
appellant's wife of 28 years verified that he had right knee 
swelling ever since she knew him.  In a letter dated in 
October 2002, P.P. reported that the appellant had shared 
with her that he had jumped from a truck during training, 
landing on his knees.  He went to the hospital for an 
infection in one knee and pain in both knees.  He had right 
knee locking and pain.  

At his February 2003 hearing, the appellant testified that 
during training, he had injured his knees jumping from a 
truck.  He stated that he reported the symptoms on separation 
examination, but was told they would get better.  He reported 
continuing knee symptoms since that time.  

Analysis  The medical records made by trained professionals 
at the time of service have a greater probative value than 
the recollection of lay witnesses many years later.  The 
service medical records show that the appellant's lower 
extremities were normal.  Therefore, any injury he had during 
his active duty for training was acute and transitory in 
nature and resolved without residual disability.  

In February 1965, over four years after the appellant 
finished his active duty for training, there was a report of 
his knee occasionally locking when fatigued.  However, there 
were no objective findings and on examination, the lower 
extremities were reported to be normal.  This indicates that 
the appellant may have had some knee problems four years 
after service, but it does not connect them to disease or 
injury during service.  

The passage of many years without medical documentation of 
lower extremity complaints can also be considered as evidence 
against the claim.  Maxson, 230 F.3d, at 1333.  

The private medical records show that the appellant stated 
that he was able to run five miles a day until 1980, 
approximately 20 years after he completed his active duty for 
training.  This admission against interest is further 
evidence that he did not incur a chronic disability while on 
active duty for training.  

Also there is medical evidence documenting recent 
intercurrent injury to both knees.  

When the weight of the medical reports is compared to that of 
the lay statements, it is clear that the preponderance of 
evidence is against the claim that a lower extremity 
disability, claimed as lameness, began during the appellant's 
active duty for training.  

Breathing Problems  The appellant's lungs and chest were 
normal when he was examined for reserve service in December 
1959.  The service medical records show that he was 
hospitalized with an upper respiratory infection in August 
1960.  There are no continuing or further entries.  On 
examination for release from active duty for training, in 
December 1960, the appellant's lungs and chest were normal.  
A chest X-ray was negative.  On periodic reserve examination 
in February 1965, there were no respiratory complaints.  The 
lungs and chest were normal to examination.  A chest X-ray 
showed no significant abnormalities.  

Once again, it is notable that many years passed without any 
medical documentation of breathing problems.  Maxson, 230 
F.3d, at 1333.  

In August 1997, the appellant was seen at the Cottonwood 
Family Practice for the first time.  He complained of a dry 
cough, tightness in his chest, and occasional wheezing and 
difficulty breathing.  He gave a history of exposure to smoke 
and chemicals.  He said he developed some lung scarring but 
was not seen by a physician.  He reported that he had never 
had a chest X-ray.  He had recently had treatment for a 
kidney stone and seemed to easily pick up colds and viruses.  
His lungs had some mild expiratory wheezes in the right and 
left middle lobes.  There were no rhonchi or signs of 
congestion.  X-rays revealed a focal pleural parenchymal 
abnormality in the right lung base.  A calcified granuloma 
was present in the right middle lobe.  A week later, there 
were continued complaints, but no wheezes or rhonchi.  Chest 
X-rays showed no change.  A chest X-ray in November 1997 did 
not disclose any significant interval change.  There was a 
calcified granuloma in the right lung base and scarring in 
the right costophrenic angle and the lungs were clear.  

In October 1998, the appellant was seen by Patricia Nelson, 
M.D.  She noted that that the appellant had bilateral 
interstitial infiltrates characterized by a high IgE and 
total eosinophil count.  He used to work around pigeons and 
was told to stop this activity.  Rales were note on physical 
examination.  Spirometry showed a relatively restrictive and 
obstructive pattern.  Chest X-rays showed no significant 
change.  The diagnosis was interstitial lung disease 
characterized by high eosinophil and IgE levels, restrictive 
obstructive abnormality on pulmonary function tests, and 
exertional hypoxemia.  

In November 1998, polysomnography demonstrated mild 
obstructive sleep apnea.  

In December 1998, the appellant had a consultation with 
Charles M. Rogers, M.D.  The doctor carefully reviewed the 
appellant's history, physical examination, pulmonary function 
testing and skin tests and concluded that he had an 
underlying pulmonary problem consistent with pigeon breeder's 
disease.  The doctor's report then went on to give a detailed 
analysis of the various findings which supported his 
diagnosis.  

A chest X-ray in March 1999 showed no change.  The last note 
from the Cottonwood Family Practice, dated in November 200, 
shows diagnoses of asthma/interstitial lung disease and sleep 
apnea.  The appellant was doing well on treatment.  

The file includes VA clinical records from April 2001 to July 
2002.  These show continued respiratory complaints.  The most 
recent respiratory consultation, of November 2001, contains 
diagnoses of chronic obstructive pulmonary disease with 
pulmonary fibrosis and pulmonary insufficiency; as well as 
obstructive sleep apnea syndrome.  

In a September 2002 statement, E.N. reported that the 
appellant did not have breathing problems prior to service.  
In October 2002, P.P. wrote that the appellant was 
hospitalized with pneumonia for several days during his 
active duty for training, and that it was hard to breath 
under stress.  The appellant's wife of 28 years wrote, in 
October 2002, that he was in the hospital with pneumonia 
during training and had shortness of breath after that.  

At his February 2003 hearing, the appellant gave sworn 
testimony to the effect that his lungs got progressively 
worse following an episode of pneumonia during his active 
duty for training, and that he developed sleep apnea and 
shortness of breath.  

Analysis  The service medical records show the appellant was 
treated for an upper respiratory infection in August 1960.  
Treatment was apparently successful as he completed his 
training.  On separation examination, in December 1960, 
examination showed his chest and lungs to be normal.  There 
was a similar finding on the February 1965 periodic reserve 
examination.  These findings by trained medical personnel are 
more probative than the recollection of shortness of breath 
by the appellant and other lay witnesses.  More 
significantly, X-rays in December 1960 and February 1965 were 
negative.  This is significant because the current disability 
is characterized by abnormalities on X-ray studies.  

Once again we note the passage of many years before the 
medical documentation of the current disability.  A prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson, 230 F.3d, at 1333.  

The appellant may feel that his current disabilities are the 
result of his upper respiratory infection during training; 
however, as a lay witness, he cannot present competent 
evidence diagnosing the symptoms in service as manifestations 
of the current disability.  That requires a medical opinion.  
38 C.F.R. § 3.159 (2003).  In this case, we have a medical 
opinion from the appellant's own doctors.  After testing him 
and reviewing the results, the appellant's private physicians 
concluded that his respiratory disease is the result of 
exposure to pigeons.  As there is competent medical evidence 
connecting the appellant's respiratory disorder to post 
service injury, and there is no competent evidence connecting 
this disease to an acute and transitory infection in service, 
long ago, the clear preponderance of the evidence requires a 
denial of his claim.   


ORDER

The claim to reopen the claim for service connection for a 
left ear hearing loss disability is denied.  

Service connection for a right ear hearing loss disability is 
denied.  

Service connection for lameness is denied.  

Service connection for breathing problems is denied.  



	                        
____________________________________________
	HARVEY P. ROBERTS 
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



